Exhibit 10.1
Execution Version
SEPARATION AGREEMENT
     This SEPARATION AGREEMENT (the “Agreement”) is entered into by and between
Progress Software Corporation (the “Company”) and Joseph W. Alsop, an individual
(the “Executive”). This Agreement shall be effective on the Effective Date, as
defined in Section 6.2.
     WHEREAS, the Executive and the Company wish to terminate certain of the
Executive’s relationships with the Company amicably under the terms and
conditions set forth herein;
     WHEREAS, the Company recognizes the Executive’s key role as a founder of
the Company and his twenty-seven years of loyal service; and
     WHEREAS, the Company recognizes that the Executive is receiving no monetary
severance and has resigned from his positions as President and CEO and agreed,
as provided below, not to stand for reelection to the Board of Directors.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and intending to be legally bound, the
Company and the Executive agree as follows:
          1. Resignation from Employment; Departure from Board of Directors
          Both parties acknowledge that the Executive’s service as President and
Chief Executive Officer ended effective on March 29, 2009. The Executive shall
remain employed by the Company to June 30, 2009 (the “Separation Date”) at his
current base salary and with his current benefits. During the remaining period
of the Executive’s employment, he shall provide transitional assistance if
reasonably requested by the Lead Independent Director of the Board of Directors
(the “Board”). Effective on the Separation Date, the Executive resigns from his
employment and resigns from and relinquishes any right to service in or
privileges relating to

 



--------------------------------------------------------------------------------



 



any and all other positions that he holds with the Company (other than as a
shareholder and optionholder), and with any and all of the Company’s
subsidiaries and/or affiliates and, further, agrees not to stand for re-election
as a member of the Board at the 2009 Annual Meeting of the Shareholders.
          2. Severance Benefits
          The Company shall provide the following:
               2.1 Stock Options
               The Company, as of the Effective Date, shall accelerate the
vesting of all of the Executive’s unvested outstanding stock options as listed
on Exhibit A attached hereto and subject to the terms of the respective Company
stock option plans with respect to treatment of options upon a sale, merger or
other acquisition of the Company, shall allow the Executive or his estate,
beneficiary, legal representative or legatee to exercise all of his outstanding
stock options until the earlier of their (a) original expiration date as set
forth on Exhibit A or (b) March 31, 2014, with no exercise to be permitted
thereafter. In addition, the Company hereby acknowledges that all stock options
outstanding under all Company stock option plans other than the 1992 Incentive
and Nonqualified Stock Option Plan and the 1994 Stock Incentive Plan may be
transferred by the Executive at any time from and after the Effective Date in
accordance with the applicable plan provisions and agrees to cooperate in
allowing the Executive to do so and permit any such transferee to exercise the
options during their terms as set forth in the preceding sentence; provided that
the transferee agrees in writing to be bound by the terms of the Company stock
option plans and the provisions of this Section 2.1. The Company also agrees to
allow the Executive and any such transferee to make use of its “cashless option
exercise” process and any other benefits afforded to other employees in tracking
and exercising stock options.

-2-



--------------------------------------------------------------------------------



 



     Except as provided in this Section 2.1, the Company shall not terminate or
cancel the stock options subject to this Section 2.1 (the “Options”) or
otherwise restrict the Executive’s rights thereto without an order of a court of
competent jurisdiction finding that the Company has grounds to do so and
permitting such action, including, without limitation, an order of rescission or
such equitable relief as the court deems proper. In the event that the Company
files an action that alleges a breach of this Agreement, the Executive’s right
to exercise the Options after such filing shall be subject to an obligation of
the Executive to place any proceeds from the sale of shares resulting from such
exercise (net of any sales commissions paid by the Executive and tax withholding
by the Company) in an interest bearing escrow account at a federally insured and
chartered bank of his choice with offices in Massachusetts that is reasonably
acceptable to the Company (the “Escrow Agent”) immediately upon such sale, with
instructions to the Escrow Agent to hold all such proceeds and interest in
escrow until one of the following: (i) a final judgment, all appeals having been
exhausted, awarding payment of a specified amount or no amount to the Company,
in which event the Escrow Agent shall pay such amount, if any, to the Company
and the balance, if any, to the Executive, (ii) any final dismissal of such
action with prejudice, all appeals having been exhausted, and without the
issuance of any order making any directions with respect to such payment, in
which event the Escrow Agent shall pay all such amounts to the Executive, or
(iii) a direction concerning disposition made jointly by the Executive and the
Company, in which event the Escrow Agent shall follow such direction. During the
period when any such court action is pending, the Executive also shall not have
the right to transfer any Options to any third party.

-3-



--------------------------------------------------------------------------------



 



               2.2 Liability Insurance and Indemnification
               The Company, for a minimum of six (6) years following the
Separation Date, shall maintain, for the benefit of the Executive, director and
officer liability insurance (“D&O”) in form at least as comprehensive as, and in
an amount that is at least equal to, that maintained by the Company for its
officers and directors at the same time during such period. In addition, the
Executive shall be indemnified by the Company against liability, including costs
and attorneys’ fees, as a current or former director, officer and/or employee of
the Company and any subsidiary or affiliate of the Company to the extent set
forth in the Company’s By-Laws.
               2.3 Office Access
               The Company shall permit the Executive reasonable access to his
office during regular business hours and such other times as approved by the
Lead Independent Director of the Board of Directors, and shall provide
reasonable administrative support, primarily through the services of his
existing assistant, to the extent reasonably available, through the Separation
Date for the purpose of transitioning matters and property to the Company,
organizing his own affairs, and removing his own property.
               2.4 Voicemail/Email
               The Company shall maintain and permit the Executive to use his
existing Company voicemail and email accounts through March 31, 2010. The
Executive agrees to promptly forward all voicemails and emails pertaining to
business of the Company to whoever is designated by the Company to receive them.
Nothing in this Agreement shall be construed to limit the Company’s right to
include an automated greeting for voicemails and an automated reply to any email
that provide notice that the Executive is no longer employed by the Company.

-4-



--------------------------------------------------------------------------------



 



               2.5 Computer/PDA
               The Executive on request of the Company shall deliver to the
Company the laptop computer and BlackBerry PDA device (together, the “Devices”)
that the Executive normally uses. The Company may remove from the Devices any
and all materials, messages and other information that the Company reasonably
and in good faith determines relate to the business of the Company. The Company
shall permit the Executive a reasonable opportunity to consult and cooperate
with the Company concerning such removal. If the Company initiates a removal
process, it shall use reasonable diligence to complete such process as promptly
as can reasonably be expected under the circumstances. No later than five
(5) days after the later of (i) the Separation Date; or (ii) the completion of
any removal process that the Company undertakes, the Company shall return the
Devices to the Executive and shall transfer ownership of the Devices to the
Executive.
          3. Other Compensation
          The Executive will be paid all accrued but unused vacation through the
Separation Date no later than the second normal payroll cycle following the
Separation Date.
          4. Covenants of the Executive
               4.1 Return and Protection of Company Property
               The Executive agrees to return to the Company all Company
documents and property (except as set forth above) no later than seven (7) days
following the Executive’s return from his current trip, and to abide by the
terms of his Employee Proprietary Information and Confidentiality Agreement
signed as of July 9, 1998 (the “Proprietary Information Agreement”).

-5-



--------------------------------------------------------------------------------



 



               4.2 Cooperation
               The Executive agrees to make himself available to the Company
after the Separation Date either by telephone or in person upon reasonable
notice and with reasonable accommodation to the Executive’s personal and
business affairs, to assist the Company (which shall include for purposes of
this Section 4.2 any subsidiary or other affiliate) in connection with any
matter relating to services performed by the Executive on behalf of the Company
prior to the Separation Date, including, without limitation, to assist in the
transition of his duties to the Company’s new Chief Executive Officer. The
Executive, also upon reasonable notice and with reasonable accommodation to his
personal and business affairs, further agrees to cooperate with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of the Company,
its directors, shareholders, officers, or employees and which relates to the
aforesaid services, including without limitation, by meeting with the Company’s
counsel and appearing to testify truthfully in any proceeding without the
necessity of a subpoena. The Company shall reimburse the Executive for his
reasonable documented travel expenses incurred in connection with such
cooperation. Notwithstanding the aforesaid, the Executive’s obligations set
forth above shall not apply to any matter in which the Executive’s interests are
materially adverse to those of the Company. To the extent that any services
requested by the Company pursuant to this Section 4.2 (“Cooperation Services”)
exceed fifteen (15) hours, the Company shall compensate the Executive at an
hourly rate of $500; provided that the following Cooperation Services shall not
be subject to a compensation right nor shall they be counted toward such fifteen
(15) hours: (i) time spent testifying in any proceeding and any related travel
and waiting time; and (ii) time spent assisting the Company in connection with
any then threatened or pending litigation,

-6-



--------------------------------------------------------------------------------



 



investigation or regulatory proceeding in which the Executive is a party,
subject or target, or in which the Executive has been informed by an adverse
party or governmental agency that he will be a party, subject or target.
Reimbursements of expenses shall be paid within thirty (30) days of the
Company’s receipt of an invoice from the Executive or his designee for the same.
Any reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which
such business expense is incurred by Executive. The Executive shall submit any
such expense requests in a sufficiently timely manner so as to permit the
Company to comply with the previous sentence.
               4.3 Non-Competition; Non-Solicitation
               The Executive recognizes the highly competitive nature of the
Company’s business and that the Executive’s position with the Company and access
to and use of the Company’s confidential records and proprietary information
renders the Executive special and unique. The Executive further acknowledges
that he has the opportunity to obtain additional equity in the Company pursuant
to Section 2.1. The Executive hereby agrees that for the shorter of five
(5) years from the Separation Date or one (1) year from the exercise or
termination, by voluntary relinquishing to the Company or other cancellation or
termination in accordance with the terms of the applicable Company stock option
plans (but not, for the avoidance of doubt, due to any transfer of options by
the Executive as described in Section 2.1 without the subsequent exercise or
termination of such transferred options), of all of his stock options in the
Company (the “Restricted Period”), he shall not, directly or indirectly, own,
manage, operate, join, control,

-7-



--------------------------------------------------------------------------------



 



participate in, invest in or otherwise be connected or associated with, in any
manner, including as an officer, director, employee, independent contractor,
stockholder, member, partner, consultant, advisor, agent, proprietor, trustee or
investor, any Competing Business with operations in the United States; provided,
however, that (i) ownership of two percent (2%) or less of the stock or other
securities of a publicly traded corporation and (ii) passive ownership of less
than a five percent (5%) interest as a limited partner of a venture capital
fund, private equity fund or similar investment vehicle, or ownership of shares
in a mutual fund shall not constitute a breach of this Section 4.5, in each case
under this clause (ii), with respect to which the Executive has no role in the
review, selection or management of any investments. For purposes hereof, the
phrase, “Competing Business,” shall mean any business or venture listed on
Schedule A, or any other business or venture that has significant product
activity in any of the areas listed in Schedule B, provided, however, that a
business or venture which imbeds or resells products or technology from the
companies listed on Schedule A or from companies in the product areas listed in
Schedule B but which itself has no significant product activity in the area
shall not be considered a Competing Business.
               Notwithstanding the foregoing, if the Executive seeks employment
with any subsidiary, division, affiliate or unit of a Competing Business (a
“Related Unit”) and if that Related Unit does not compete with the Company or
any subsidiary or other affiliate with respect to products and services of the
Company or any other affiliate at the times and as described above (a
“Noncompeting Related Unit”), the Executive may request a waiver of this
Section 4.3 with respect to employment with such Noncompeting Related Unit. The
Company shall not unreasonably withhold its agreement to such a waiver; provided
that in no event may the Executive engage in or assist in the activities of any
Related Unit that is competitive with the

-8-



--------------------------------------------------------------------------------



 



Company or any subsidiary or other affiliate with respect to products and
services of the Company or any other affiliate at the times and as described
above.
               During the Restricted Period, the Executive shall not, directly
or indirectly, (i) hire, subcontract, employ, engage or solicit any person who
was an employee of the Company at the Separation Date or within six (6) months
prior thereto, nor will the Executive attempt to hire or solicit any such
person, provided, however, that this subsection (i) shall not apply with respect
to any person following the expiration of one hundred eighty (180) days from
his/her termination of employment with the Company or (ii) solicit for a
Competing Business or endeavor to entice away from the Company or any of its
subsidiaries, in either case with respect to products or services described in
Schedule B, any person or entity who is, or was within the then most recent
12-month period, a customer of the Company or any of its subsidiaries.
               The Executive acknowledges that the business of the Company is
worldwide in scope and therefore understands and agrees that there is no
geographic limitation on the scope of this Section 4.3. The Executive further
agrees that the nature of the Company’s confidential information and the
goodwill relationships that were developed for the Company during the
Executive’s employment support the continuation of the restrictions pursuant to
this Section for five (5) years. Notwithstanding the foregoing, if a court
determines that the geographic scope of this Section or the length of the
Restricted Period is excessive, the parties agree that this Section should be
enforced to the maximum extent that the court determines to be permissible.
               4.4 Remedies for Breach of Non-Competition/Non-Solicitation
Covenants
               The parties agree that, throughout his employment with the
Company, the Executive has been obligated to render personal services of a
special, unique, unusual,

-9-



--------------------------------------------------------------------------------



 



extraordinary and intellectual character, thereby giving this Agreement special
value, and, in the event of a breach or threatened breach of the covenants of
the Executive in Section 4.3 hereof, the injury or imminent injury to the value
and the goodwill of the Company’s business could not be reasonably or adequately
compensated in damages in an action at law. Accordingly, the Executive
acknowledges that, in addition to any other remedies that may be awarded, the
Company shall be entitled to specific performance, injunctive relief or any
other equitable remedy against the Executive, without the posting of a bond, in
the event of any breach or threatened breach of any provision of this Agreement
by the Executive. In addition, in the event the Executive breaches or threatens
to breach Section 4.3 of this Agreement, such breach or threatened breach will
entitle the Company, without posting of a bond, to an injunction prohibiting the
Executive from violating the terms of such Section 4.3. The Company agrees that
should it decide to seek injunctive relief, it shall provide the Executive with
at least three (3) business days’ advance notice of any hearing in which it
seeks such relief; provided that for the purpose of this Section 4.4 (so long as
the Company has made reasonably diligent efforts to provide actual notice by
phone, email or otherwise), receipt of such notice shall be presumed three
(3) days after mailing of notice by nationally recognized overnight delivery
service if not actually received before then.

-10-



--------------------------------------------------------------------------------



 



          5. Non-Disparagement
          The Executive agrees that, except as required by law or to enforce the
terms of this Agreement, the Executive shall not make any disparaging statements
about the Company (including for these purposes any subsidiary or affiliate),
its officers, directors, employees, products or services. The Company shall
direct its directors and the Executive’s successor as Chief Executive Officer
and the Company’s other executive officers as of the Effective Date, during the
course of their status as directors and executive officers of the Company,
respectively, not to make any disparaging statements about the Executive, except
as required by law or to enforce this Agreement. For purposes of this Agreement,
statements in the course of testimony in a legal or regulatory proceeding or in
response to an inquiry by a governmental or other regulatory entity shall be
considered to be “required by law.”
          6. Release of Claims by the Executive
               6.1 Release
               In consideration of the covenants set forth herein, and more
particularly the terms afforded the Executive by way of Section 2 hereof, and
other good and valuable consideration, the Executive and his agents, heirs,
legatees, successors and assigns (collectively hereinafter “Executive”), hereby
unconditionally release and forever discharge the Company, its subsidiaries and
other affiliates, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Released Parties”) of and
from any and all actions, causes of actions, suits, debts, charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
and expenses

-11-



--------------------------------------------------------------------------------



 



(including attorney’s fees and costs actually incurred), of any nature
whatsoever, in law or equity, known or unknown (collectively “Claims”), which,
as of the date when the Executive signs this Agreement, the Executive then has,
ever had, then claims to have or ever claimed to have had against all or any of
the Released Parties. The Executive acknowledges that the termination of the
Executive’s employment and other actions that occur pursuant to this Agreement
shall not give rise to any Claims.
               Without limiting the foregoing general waiver and release of
claims, the Executive specifically waives and releases the Company from any
Claim arising from or related to his employment relationship with the Company or
the termination thereof, including, without limitation:
(a) Claims under any local, state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act, the Worker
Adjustment and Retraining Notification Act, and any similar federal, state or
local statute;
(b) Claims under any other local, state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Family and Medical Leave Act of 1993, the National
Labor Relations Act, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any
similar federal, state or local statute;
(c) Claims under any local, state or federal common law theory including,
without limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;

-12-



--------------------------------------------------------------------------------



 



(d) Claims under any local, state or federal securities law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and any other state or local securities statutes and
regulations; and
(e) Any other Claim arising under local, state or federal law.
               Notwithstanding the foregoing, this Section shall not release the
Company from any obligation set forth in this Agreement, nor shall it affect the
Executive’s vested rights under the Company’s Section 401(k) plan or the
Executive’s rights to continue group medical and dental plan benefits in the
future to the extent authorized by COBRA, any obligations of the Company to
provide indemnification to the Executive under the Company’s By-Laws, and any
obligation of the Company under any joint defense agreement between the
Executive and the Company.
               The Executive agrees that he shall not seek or accept damages of
any nature, other equitable or legal remedies for his own benefit, attorneys’
fees or costs from any of the Released Parties with respect to any Claim
released by this Agreement. The Executive further represents that he has not
assigned to any third party any Claim released by this Agreement.
               6.2 OWPBA
               The Executive explicitly acknowledges that because he is over
forty (40) years of age, he has specific rights under the Older Workers Benefits
Protection Act (“OWBPA”), which prohibits discrimination on the basis of age,
and that the releases set forth in this section are intended to release any
right that the Executive may have to file a claim against the Company alleging
discrimination on the basis of age.
               It is the Company’s desire and intent to make certain that the
Executive fully understands the provisions and effects of this Agreement. To
that end, the Executive has

-13-



--------------------------------------------------------------------------------



 



been advised, encouraged and given the opportunity to consult with legal counsel
for the purpose of reviewing the terms of this Agreement, which the Executive
has done. Consistent with the provisions of OWBPA, the Executive has the
opportunity to consider a proposed agreement between the Executive and the
Company for more than twenty-one (21) days before signing it. The Executive
acknowledges that he received a proposed agreement on or before March 27, 2009.
To accept this Agreement, the Executive must return a signed original of this
Agreement so that it is received by the undersigned representative of the
Company or the Company’s counsel on or before July 15, 2009. If the Executive
signs this Agreement before July 15, 2009, the Executive acknowledges by signing
this Agreement that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement until July 15, 2009. The parties further
agree that in the event that there are any modifications, regardless of whether
or not material, from the form of agreement originally proposed by the Company,
such modifications shall not restart the period for consideration or otherwise
affect the deadline for signing of July 15, 2009. For a period of seven (7) days
from the date when this Agreement is signed by the Executive, the Executive has
the right to revoke this Agreement by written notice to the undersigned
representative of the Company or the Company’s counsel. For such a revocation to
be effective, it must be delivered so that it is received by the undersigned
representative of the Company or the Company’s counsel at or before the
expiration of the seven (7) day revocation period. This Agreement shall not
become effective or enforceable during the revocation period. This Agreement
shall become effective on the first business day following the expiration of the
revocation period (the “Effective Date”). Notwithstanding the foregoing, if the
Executive engages in any conduct during the period before the Effective Date
that would

-14-



--------------------------------------------------------------------------------



 



have violated this Agreement if it had then been in effect, the Company shall
have the right to void this Agreement by notice to the Executive.
          7. Release of Claims by the Company
          The Company, on behalf of itself and its affiliates, hereby releases
and forever discharges the Executive, his heirs, estate, trustees,
representatives, attorneys, accountants and agents from any and all Claims,
that, as of the date when the Company signs this Agreement, the Company or any
of its affiliates then has, ever had, then claims to have or ever claimed to
have had against the Executive; provided, however, that this Section shall not
release the Executive from (i) any obligation set forth in this Agreement,
(ii) any repayment obligation set forth in any affirmation or undertaking
provided to the Company in connection with indemnification claims by the
Executive or any obligation in a joint defense agreement between the Executive
and the Company, (iii) Claims based on conduct that satisfies the elements of a
criminal offense and for which the Executive is determined not to be entitled to
indemnification pursuant to Massachusetts General Laws c. 156D, Section 8.55, or
(iv) Claims based on acts or omissions that constitute a breach of fiduciary
duty (without prejudice to any rights of indemnification that the Executive may
have under the Company’s By-Laws).
          8. Absence of Reliance
          In signing this Agreement, each party represents that he or it is not
relying upon any promises or representations made by the other party.
          9. Assignment and Transfer
               9.1 The Company
               This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company’s

-15-



--------------------------------------------------------------------------------



 



business or assets, and any successor to the Company or any assignee thereof
(whether direct or indirect, by purchase, merger, consolidation or otherwise).
               9.2 The Executive
               The Executive’s rights and obligations under this Agreement shall
not be transferable by the Executive by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void; provided,
however, that if the Executive shall die, amounts then payable to or on behalf
of the Executive or rights which he may have hereunder shall be paid and
provided to his heirs and/or beneficiaries in accordance with the terms of this
Agreement.
          10. Notices
               All notices required or permitted under this Agreement shall be
in writing and delivered by any method providing for proof of delivery. Any
notice shall be deemed to have been given on the date of receipt. Notices shall
be delivered to the parties at the following addresses until a different address
has been designated by written notice to the other party:
If to the Executive:

Joseph W. Alsop
16 Thissell Street, Box 76
Prides Crossing, MA 10965-0076
jwa@alsop.com
With a copy to:
R. Robert Popeo, Esquire
Robert M. Gault, Esquire
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111

-16-



--------------------------------------------------------------------------------



 



If to the Company:
Progress Software
14 Oak Park
Bedford, MA 01730
Attention: General Counsel
With a copy to:
Anthony J. Medaglia, Jr., P.C.
Goodwin Procter LLP
53 State Street
Boston, MA 02109
          11. Miscellaneous
               11.1 Amendment
               No amendments, modifications or waivers to this Agreement shall
be valid unless in writing and signed by all parties to the Agreement.
               11.2 Severability
               If any provision of this Agreement should, for any reason, be
held invalid or unenforceable in any respect by a court of competent
jurisdiction, then the remainder of this Agreement, and the application of such
provision in circumstances other than those as to which it is so declared
invalid or unenforceable, shall not be affected thereby, and each such provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

-17-



--------------------------------------------------------------------------------



 



               11.3 Recitals & Headings
               The recitals herein constitute an integral part of the Agreement.
The captions and headings contained in this Agreement have been inserted for
reference and convenience only and in no way define or limit the intent of any
provision.
               11.4 Counterparts
               This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
               11.5 Facsimiles
               A telecopy or facsimile transmission of a signed counterpart of
this Agreement shall be sufficient to bind the party or parties whose
signature(s) appear thereon.
     12. Governing Law
               This Agreement and all performance under the terms of this
Agreement shall be governed by the laws of Massachusetts without regard to
conflict-of-law principles, and Massachusetts shall be the sole and exclusive
forum for the resolution of all disputes arising under or relating to this
Agreement and arising under or relating to the performance of its terms. The
parties agree to submit to the jurisdiction of the state and federal courts of
Massachusetts for purposes of enforcement of this Agreement.
     13. Entire Agreement
               This Agreement sets forth the entire agreement and understanding
between the parties hereto and supersedes and extinguishes all prior
discussions, agreements, and understandings between the parties except as set
forth herein. By executing this Agreement, the Executive specifically
acknowledges that he has been afforded sufficient time to understand the

-18-



--------------------------------------------------------------------------------



 



terms and effects of this Agreement, that his agreements and obligations
hereunder are made voluntarily, knowingly and without duress, and that neither
the Company nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.
          14. Warranty of Authority
          Each of the undersigned hereby personally warrants that he has the
full authority to execute and enter into this Agreement and has obtained all
consents, approvals and authorities of any person, committee or entity necessary
to make this Agreement binding and fully enforceable against the party for which
he signs.
[Signature Page Follows]

-19-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date and year first above written.

                      EXECUTIVE       PROGRESS SOFTWARE CORPORATION  
 
                   
/s/ Joseph W. Alsop
      By:   /s/ Michael L. Mark        
 
                   
Joseph W. Alsop
          NAME: Michael L. Mark        
 
          TITLE: Lead Independent Director        
 
                    June 30, 2009       June 26, 2009        
 
                    Date Signed       Date Signed

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A

                                                      Option         Number of
Securities   Exercise   Option     Underlying   Price   Expiration Name  
Unexercised Options (#)   ($)   Date     Exercisable   Unexercisable1          
     
Joseph W. Alsop
                               
 
    125,000       0     $ 21.86       11/10/2013  
 
    37,000       23,000     $ 23.07       05/21/2013  
 
    24,500       5,500     $ 23.07       05/21/2013  
 
    37,000       23,000     $ 25.01       09/19/2013  
 
    24,500       5,500     $ 25.01       09/19/2013  
 
    10,200       0     $ 23.00       02/18/2010  
 
    89,800       0     $ 23.00       02/18/2010  
 
    150,000       0     $ 14.94       10/06/2010  
 
    100,000       0     $ 14.30       04/02/2011  
 
    25,000       0     $ 14.30       04/02/2011  
 
    75,000       0     $ 17.42       10/09/2011  
 
    50,000       0     $ 17.42       10/09/2011  
 
    229,000       0     $ 13.50       08/01/2012  
 
    21,000       0     $ 13.50       08/01/2012  
 
    125,000       0     $ 16.99       02/23/2013  
 
    75,000       0     $ 18.75       05/23/2014  
 
    124,500       0     $ 21.45       09/26/2014  
 
    500       0     $ 21.45       09/26/2014  
 
    27,396       38,354     $ 31.18       04/25/2014  
 
    24,500       5,500     $ 31.18       04/25/2014  
 
    6,250       8,750     $ 32.25       10/15/2014  
 
    21,146       29,604     $ 32.25       10/15/2014  
 
    24,500       5,500     $ 32.25       10/15/2014  
 
    18,959       68,541     $ 29.94       04/23/2015  
 
    18,850       68,150     $ 19.51       10/15/2015  
 
    109       391     $ 19.51       10/15/2015  

 

1   As of March 16, 2009

-21-



--------------------------------------------------------------------------------



 



SCHEDULE A
Core Competitors
Tibco
Software AG
SAP
Mega-Vendors
IBM
Oracle
Microsoft
Event Processing
Streambase
Aleri
Systar
SL
Agent Logic
SAS
Capital Markets Expansion
Flextrade
Trading Screen
Vhayu
Kx Systems
Portware
Pat Systems
Orc Software
FTEN
SOA and Data Integration
Mulesource
SpringSource
Red Hat
Amberpoint
Pervasive
GoldenGate
Cast Iron
Composite Software
Gigaspaces
BPM
Lombardi
Pegasystems
Savvion
Appian
Metastorm
Global 360
Intalio
Ultimus
Other
Sybase (just announced CEP product)
Versant (object databases)
iNet (database drivers)
Altova (XML/XQuery tools and processing)
Corticon (rules)

-22-



--------------------------------------------------------------------------------



 



SCHEDULE B
          Any other company that has significant product activity in any of the
areas of:

  •   Transaction processing languages     •   Event processing infrastructure  
  •   Service oriented architecture infrastructure     •   Data integration
infrastructure     •   Business process monitoring infrastructure     •  
Algorithmic trading infrastructure

-23-